Title: Garrit Storm to Thomas Jefferson, 23 February 1816
From: Storm, Garrit
To: Jefferson, Thomas


          
            Dear Sir
            Newyork February. 23d 1816
          
          The enclosed Paragraph was Some time Since taken from the National Intelligencer and must be my apology for the great liberty I am taking in addressing this Letter to you Sir with the view of making enquiry respecting this Mr Quarrier—You will confer a very great obligation by informing me if the Gentleman alluded to in the advertisement is a Frenchman, and whether he was in this City about the year 1800.—If these questions are answered in the affirmative—You will most materially serve me by informing me of his Situation as to pecuniary matters.—Offering Dear Sir my very sincere apologies for all this trouble, and with a wish to have the pleasure to fulfil any commands you may have in this place.I am with the very highest respect
          
            Your Mo assured & obedient humble servant
            Garrit Storm
          
        